

115 HR 4364 IH: RFG Modernization Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4364IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Administrator of the Environmental Protection Agency, at the request of a Governor
			 of a State, to waive the reformulated gasoline prohibitions and
			 requirements under section 211(k) of the Clean Air Act with respect to the
			 State or a portion of the State if the Administrator determines that the
			 price of gasoline is excessively high.
	
 1.Short titleThis Act may be cited as the RFG Modernization Act of 2017. 2.Waiver of reformulated gasoline requirements where the price of gasoline is excessively high (a)In generalSubsection (k) of section 211 of the Clean Air Act (42 U.S.C. 7545) is amended—
 (1)by redesignating paragraph (10) as paragraph (11); and (2)by inserting after paragraph (9) the following:
					
						(10)Waivers
 (A)In generalAt the request of the Governor of a State, the Administrator may waive the prohibitions and requirements otherwise applicable under this subsection with respect to the State or a portion of a State if the Administrator determines that the price of gasoline in such State or portion is excessively high.
 (B)ConsiderationsIn making a determination described in subparagraph (A), the Administrator shall consider— (i)the price of a gallon of conventional gasoline, the price of a gallon of reformulated gasoline, and the difference between the two, both in raw dollars and as a percentage, in such State or portion; and
 (ii)such other factors as the Administrator determines appropriate. (C)ProcessOn receipt of a request from a Governor for a waiver under subparagraph (A), the Administrator shall—
 (i)issue such waiver if the Administrator finds that the standard described in subparagraph (A) is met; or
 (ii)publish an explanation of why such standard is not met. (D)Duration; renewalA waiver under this paragraph—
 (i)shall be for a period of not more than 42 days; and (ii)may be renewed.
								.
 (b)Technical correctionSubparagraphs (E) and (F) of section 211(k)(11) of the Clean Air Act, as redesignated by subsection (a), are amended by moving the margins of such subparagraphs 2 ems to the right.
			